  Exhibit 10.1
[growlife_ex101000.jpg]


 
February 8, 2019
 
By Email Only
CANX USA, LLC
410 South Rampart Blvd., Suite 350
Las Vegas, NV 89145
 
Re: OFFER TO TERMINATE EXISTING AGREEMENTS AND RELEASE
 
Dear CANX USA LLC,
 
Reference is made to that certain Waiver and Modification Agreement and Amended
and Restated Joint Venture Agreement made as of July 10, 2014, and any ancillary
agreements or instruments thereto (collectively, the “Existing Agreements”), by
and among GrowLife, Inc. (“GrowLife” or “PHOT”) and CANX USA, LLC, (“CANX” and
together with GrowLife, the “Parties”). In connection with the Existing
Agreements, CANX became the holder of the warrants, which entitled you to
purchase 540,000,000 shares of GrowLife Common Stock (the “Warrants”).
 
The purpose of this letter is to present the following the following “Offer”
which shall expire if not accepted with notice delivered to Mr. Hegyi prior to
11:59 PM PST Sunday, February 10, 2019.
 
In consideration for a one time lump sum issuance of $1,000,000 in PHOT common
stock priced at the February 7, 2019 closing price of $0.008, or 125,000,000
restricted common stock shares (the “Shares”) issued directly to CANX, GrowLife
and CANX agree to terminate any existing or further rights and obligations
between the Parties under, arising out of, or in any way related to each of the
Existing Agreements or the Warrants, the Warrants shall be cancelled and
returned to treasury, and GrowLife shall terminate any and all relationship with
Organic Growth International, LLC. The Parties further agree to release fully
and finally, any and all claims, disputes, actions, or rights, known or unknown,
which may now exist or heretofore have existed, between the Parties relating to
the Existing Agreement or the Warrants or arising therefrom. Upon acceptance and
countersigned execution copies of this Agreement, all rights and obligations
under the Existing Agreements and the Warrants will be terminated and of no
further force or effect, and each of the Parties shall be released from their
respective obligations thereunder.
 
 

 
 
GrowLife is a fully reporting publically traded company. As such, the Shares
shall be eligible for deposit and public resale with the broker of your choice
pursuant to Rule 144 six (6) months after the date this Offer is accepted and
the Shares are issued to CANX. As additional consideration, GrowLife will pay a
maximum fee of $300 for CANX to acquire a legal opinion for the removal of the
Rule 144 legend.
 
In addition to the consideration and mutual covenants referenced above, CANX and
GrowLife, each of them, hereby represents and warrants to, and agrees with, each
of the other that it has carefully read and reviewed this Agreement in its
entirety and understands it fully, has had an opportunity to review the terms of
this Agreement with independent legal counsel of its choice prior to executing
this Agreement, and has executed this Agreement of its own free will. CANX and
GrowLife each acknowledge that the person executing this Agreement has the
authority to execute this Agreement on behalf of GrowLife or CANX, as
applicable, on whose behalf said person is purporting to execute it and each
corporate or limited liability company Party hereto represents and warrants that
the execution and delivery of this Agreement has been duly authorized and
approved.
 
CANX and GrowLife further agree that this Agreement is intended to be final and
binding between and among, and to inure to the benefit of the Parties, including
their heirs, executors, personal representatives, attorneys, successors and
assigns, and is further intended to be effective as a full and final accord and
satisfaction between and among the Parties regardless of any claims of fraud,
misrepresentation, concealment of fact, mistake of fact or law, breach of
fiduciary duty or any other claims or circumstances that have occurred as of the
date hereof. Each Party relies on the finality of this Agreement as a material
factor inducing that Party’s execution of this Agreement.
 
The term of the Offer made by GrowLife in this letter shall expire at 11:59 PM
Pacific Standard Time on Sunday, February 10, 2019, unless sooner accepted by
CANX by signing below and returning an executed copy of this letter agreement to
GrowLife prior to the time of expiration.
 
Very truly yours,  
 
 
 
GROWLIFE, INC.
 
 
 
 
 

By:  
/s/  Marco Hegyi
 
 
Name: 
Marco Hegyi
 
 
Title: 
President and CEO
 

 
 
ACCEPTED AND AGREED TO:
 
 
CANX USA, LLC:
 
 
 
 
 

By:  
/s/   Tony Cox
 
 
Name: 
Tony Cox, Authorized Signatory 


 
 


 
 
